Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-13, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Regarding claim 7, the phrase, " outlet sections of the first nozzle and of the second nozzle are dissymmetrical relative to the plane orthogonal to the median plane of symmetry of the propulsion assembly passing through a main axis of the first engine and through a main axis of the second engine“, render the claims indefinite because it is unclear how the outlet sections of the first nozzle and the second nozzle “lack symmetry [are dissymmetrical], when figures 6 and 7 show the outlet section of each nozzle being symmetrical relative to the plane orthogonal to the median plane of symmetry…. See MPEP § 2173.05 (d).
Examiner’s Note:  For the purposes of this examination the examiner interprets the claim elements to read “the outlet section of each nozzle being symmetrical relative to the plane orthogonal to the median plane of symmetry…”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Smith, Thomas et al. (US 8256706) referred herein after as Smith.
Claim 1:
Smith discloses
An aircraft propulsion assembly comprising:
a first engine and a second engine that are adjacent and a nacelle in which said first and second engines are installed, wherein the nacelle comprises a common air inlet lip for the first engine and the second engine, the air flow being divided between the first engine and the second engine by a median lip which extends, at least partly, set back from said common air inlet lip, and wherein the common air inlet lip comprises, directly in line with the median lip, a bottom lobe and a top lobe extending forward of the nacelle.
(see Smith for first and second engines in nacelles, and air inlet lips as shown in FIG. 16).

    PNG
    media_image1.png
    557
    628
    media_image1.png
    Greyscale

Claim 2:
Smith discloses
The aircraft propulsion assembly as claimed in claim 1, wherein the median lip has a curvature in the median plane such that the median lip joins said bottom lobe and top lobe by forming substantially a circular arc.
(see FIG. 16 for lobes forming a circular arc).
Claim 3:
Smith discloses
The aircraft propulsion assembly as claimed in claim 1, wherein an outer surface of the nacelle forms a single aerodynamic surface common to the two engines.
(see Smith FIG. 12 for aerodynamic surface formed by two engines)

    PNG
    media_image2.png
    576
    726
    media_image2.png
    Greyscale


Claim 4:
Smith discloses
The aircraft propulsion assembly as claimed in claim 1, wherein the first engine comprises a first gas ejection nozzle and the second engine comprises a second gas ejection nozzle, and wherein the first nozzle and the second nozzle each have an outlet section, defined by an outer wall of the nozzle, of which a portion is substantially straight,
(see Smith FIGS 15, 16 for a first and second gas ejection nozzle with straight outer walls).

    PNG
    media_image3.png
    540
    704
    media_image3.png
    Greyscale


(see Smith FIG 16 with a common wall at median plane of symmetry).
Claim 5:
Smith discloses
The aircraft propulsion assembly as claimed in claim 4, wherein the outlet section of each nozzle comprises a substantially semi-circular portion, opposite said median plane of symmetry of the propulsion assembly.
(see Smith FIG. 15, 17 for engine 1716 and nozzle 1508 with semicircular portion).

    PNG
    media_image4.png
    375
    747
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    541
    336
    media_image5.png
    Greyscale

Claim 6:
Smith discloses
The aircraft propulsion assembly as claimed in claim 4, wherein each nozzle comprises a cone extending longitudinally inside said nozzle and through an outlet section of said nozzle, said cone being shaped such that, at the outlet section of the nozzle, the distance between said cone and the outer wall of the nozzle is substantially constant over all the perimeter of said cone.
(See Smith FIG. 15 for a regular conic section extending longitudinally inside a nozzle and through an outlet section).

    PNG
    media_image6.png
    541
    336
    media_image6.png
    Greyscale

Claim 9:
Smith discloses
The aircraft propulsion assembly as claimed in claim 4, comprising a wall common to the nozzles wherein said common wall is stopped upstream of the respective outer walls of said nozzles, so as to form an augmented outlet section suitable for maximizing the thrust when only one of said first engine and second engine is operating.
(see Smith FIG. 16 which shows the median lip (common wall) is upstream IOT allow "unused" airflow to the inlet that feeds the operating engine and thereby being suitable for maximizing thrust).

    PNG
    media_image7.png
    557
    649
    media_image7.png
    Greyscale

Claim 10:
Smith discloses
The aircraft propulsion assembly as claimed in claim 4, wherein the aerodynamic surface is prolonged beyond the outlet section of the nozzles, at the median plane (PM), by a local fairing.
(See Smith FIGS. 15, 16 for the local fairing nozzle housing 1610, 1630 extending beyond nozzle 1508)
Claim 12:
Smith discloses
An aircraft comprising an aircraft propulsion assembly as claimed in claim 1.
(see Smith FIG. 16)
Claim 13:
Smith discloses
The aircraft as claimed in claim 12, wherein said assembly being installed either at a double nose cone that a fuselage of the aircraft comprises, or under the airfoil, or in lateral position at a tail cone of an aircraft fuselage.
(see Smith FIG. 18 for engines under the airfoil).

    PNG
    media_image8.png
    460
    727
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Thomas et al. (US 8256706) referred herein after as Smith, in view of Dizdarevic, Faruk et al. (US 20100163670), referred herein after as Dizdarevic. 
Claim 7:
Smith does not disclose
The aircraft propulsion assembly as claimed in claim 4, wherein the respective outlet sections of the first nozzle and of the second nozzle are 
Dizdarevic teaches
The aircraft propulsion assembly as claimed in claim 4, wherein the respective outlet sections of the first nozzle and of the second nozzle are 


    PNG
    media_image9.png
    485
    456
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    484
    472
    media_image10.png
    Greyscale

.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Thomas et al. (US 8256706) referred herein after as Smith, in view of Hammond, Mark H. et al. (US 6016651), referred herein after as Hammond. 
Claim 8:
Smith does not disclose
The aircraft propulsion assembly as claimed in claim 4, wherein the outlet sections of the nozzles are oriented so as to be convergent toward the median plane.
Hammond teaches
The aircraft propulsion assembly as claimed in claim 4, wherein the outlet sections of the nozzles are oriented so as to be convergent toward the median plane.
(See Hammond FIG. 2 for the nozzle having lobes that are convergent to the median plane).

    PNG
    media_image11.png
    537
    806
    media_image11.png
    Greyscale

.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Thomas et al. (US 8256706) referred herein after as Smith, in view of Dizdarevic, Faruk et al. (US 20100163670), referred herein after as Dizdarevic. 
Claim 11:
Smith does not disclose
The aircraft propulsion assembly as claimed in claim 1, wherein the first engine comprises a first fan and the second engine comprises a second fan, the first fan and the second fan extending in one and the same plane, and wherein the circle in which the first fan is inscribed in rotation is separated by at most thirty centimetres, from the circle in which the second fan is inscribed in rotation.
Barchenko teaches
The aircraft propulsion assembly as claimed in claim 1, wherein the first engine comprises a first fan and the second engine comprises a second fan, the first fan and the second fan extending in one and the same plane, and wherein the circle in which the first fan is inscribed in rotation is separated by at most thirty centimetres, from the circle in which the second fan is inscribed in rotation.
(see Barchenko FIGS 1, 5 for first and second fans and for the separation between the rotation circles is less than thirty centimeters(twelve inches)).

    PNG
    media_image12.png
    630
    451
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    690
    548
    media_image13.png
    Greyscale

Therefore, from the teaching of Barchenko, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft propulsion assembly of Smith to include the above claim elements as taught by Barchenko in order to nozzle outlet section designs to effectively house engine fan units in nacelles.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644